DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed December 27, 2021 claim 1 has been amended. Claims 13 and 14 were previously withdrawn from consideration. Claims 1 through 5, 7 through 10 and 12 through 14 are currently pending.

Response to Arguments
Applicant’s arguments, filed December 27, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive as Nakasuji does not teach that the primer was a polymer of aminoalkylsilane.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art necessitated by the prior art of record. Though Nakasuji does not teach that the primer composition was a polymer of aminoalkylsilane previously cited Suzuki does teach that aminoalkylsilanes in the form of amino containing organosilanes were known primer compositions in the art for silicone based substrates. Therefore the claims are still obvious in view of the prior art of record.
In response to applicant's argument that Uotani teaches that the surface coating is a hydrophilic oil repellant layer rather than a hydrophobic layer, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the claims do not require that the coating agent applied to the plasma-treated polymer substrate was hydrophobic. Instead the claims only require that the coating agent contained a hydrophobic fluorine compound.
	Furthermore, section 2144.06.I of the MPEP states, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to have combined water as taught by Bate with a fluorine-based solvent as taught by Uotani because both were known for performing the same purpose in the art.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bate (U.S. Patent Publication No. 2004/0071987) in view of Suzuki et al (U.S. Patent # 5,888,656) and Uotani et al (U.S. Patent Publication No. 2017/0210916).
	In the case of claims 1, 7-10 and 12, Bate teaches a method for modifying a surface of a substrate by applying a non-stick coating to the substrate (Abstract). The substrate of Bate was a polymer substrate comprised of silicone rubber (Page 1 Paragraph 0009) wherein multiple coating were applied onto the substrate surface (page 1 Paragraph 0010). Bate teaches having applied a silane primer onto the substrate wherein the primer was a hydrophilic primer because it comprised vinyltrimethoxysilane (Page 2 Paragraph 0025). Onto the substrate was further applied a coating agent in the form of an intermediate coat and top coat comprising a fluoropolymer (Pages 2-3 Paragraphs 0026-0029) wherein the fluoropolymer was a hydrophobic fluorine compound in the form of polytetrafluoroethylene (Page 2 Paragraphs 0015-0017).

	Bate does not teach that prior to applying the primer and coating agent the polymer substrate was treated with plasma.
	Suzuki teaches a method for applying a protective coating to a silicone rubber article wherein prior to applying a primer composition the silicone rubber article was treated with plasma (Abstract). Suzuki teaches that the plasma treatment decomposed and removed any foreign material on the surface of the article and improved the adhesion between the article and the applied coatings (Column 4 Lines 46 through Column 5 Line 12).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have treated the polymer/silicone rubber substrate of Bate with plasma prior to applying the primer and coating agent in order to remove foreign material and improve subsequent coating adhesion.
	Though Bate teaches that the primer comprised vinyltrimethoxysilane Bate does not teach that the primer further comprised a polymer of aminoalkylsilane.
	Suzuki teaches that the primer for the silicon rubber article was a polymer of aminoalkylsilane in the form of an amino group-containing organosilane combined with functional organosilanes including those comprised of trimethoxysilane (Column 5 Line 14 through Column 6 Line 20).
	Based on the teachings of Suzuki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have combined the first functional 
	Bate does not teach that the coating agent comprised a fluorine-based solvent. However, Bate does teach that the fluoropolymer composition comprised water and mixtures comprised of water and known solvents (Page 2 Paragraph 0018).
	Uotani teaches a surface coating material comprised of a fluorine-based compound and a solvent which was used to form a repellent layer on a surface (Abstract and Pages 1-2 Paragraphs 0017-0018). Uotani teaches that the solvent included water, organic solvents or mixtures of water and organic solvents wherein preferred solvents included fluorine-based solvents (Page 26 Paragraph 0155).
	Based on the teachings of Uotani, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included a fluorine-based solvent in the coating agent composition of Bate because it was known in the art to form repellent layer forming compositions with mixture of water and fluorine-based solvents and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	As for claims 2 and 3, as was discussed previously, the substrate of Bate comprised silicone rubber.
	As for claim 4, Suzuki teaches that the plasma was formed from argon, nitrogen, oxygen or mixtures thereof (Column 4 Lines 54-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bate in view of Suzuki et al and Uotani et al as applied to claim 1 above, and further in view of Chaudhury et al (U.S. Patent # 6,793,759).
	The teachings of Bate in view of Suzuki and Uotani as they apply to claim 1 have been discussed previously and are incorporated herein.
	As was discussed previously, Suzuki teaches having formed the plasma from a mixture of gases. However, Suzuki does not teach that the power applied was RF power of 700 to 800 W at atmospheric pressure (760 Torr).
	Chaudhury teaches a process for providing adhesion to a silicone surface by plasma treatment (Abstract). Chaudhury teaches that pressure which could be up to about atmospheric pressure was a relevant process parameter affecting plasma formation (Column 6 Lines 45-57) and that the plasma was formed using RF power (Column 10 Lines 20-36).
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Based on the teachings of Chaudhury, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used RF power to form the plasma of Bate in view of Suzuki and Uotani since this was a known power source in the art for forming plasma. Furthermore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determine optimal RF power and .

Conclusion
	Claims 1 through 5, 7 through 10 and 12 have been rejected. Claims 13 and 14 have been withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712